Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ASLM LTD.,                                                       )                      No. 08-04-00288-CV
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                  County Court at Law No. 3
)
REUBEN ELI RAMOS,                                      )                   of El Paso County, Texas
)
                                    Appellee.                          )                          (TC# 2003-4568)

MEMORANDUM OPINION

            Pending before the Court is a joint motion to vacate the trial court’s judgment and dismiss
the suit pursuant to Tex.R.App.P. 42.1(a)(2).  The parties have settled all matters in controversy. 
By their motion, the parties have agreed that the underlying judgment should be vacated and a
judgment dismissing the underlying suit should be rendered.  Pursuant to Rule 42.1(a)(2)(A), we
grant the joint motion, vacate the trial court’s judgment, and render a judgment of dismissal with
prejudice.  The parties’ motion does not specify that the parties have reached an agreement regarding
costs.  Accordingly, costs are taxed against Appellant.  See Tex.R.App.P. 42.1(d).

June 9, 2005                                                                
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.